Citation Nr: 0720604	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  04-35 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to payment of disability compensation at a rate 
greater than 10 percent for postoperative residuals of an 
arthrotomy of the right knee, to include the propriety of the 
reduction of the veteran's disability compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1982 to February 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs Regional Office (RO) and Insurance Center in 
Philadelphia, Pennsylvania.


REMAND

In a December 1999 rating action, the RO proposed to reduced 
the schedular rating for the veteran's service-connected 
postoperative residuals of an arthrotomy of the right knee 
(right knee disability) from 40 percent to zero percent, on 
the grounds that the veteran failed to report for a scheduled 
VA examination.  This proposal was effectuated in an April 
2000 rating decision, which reduced the schedular rating for 
the veteran's right knee disability to zero percent, 
effective from March 1, 2000.

In his May 2000 statement the veteran questioned the 
propriety of the reduction in the schedular rating, noting 
that he was incarcerated as of April 1999, and claimed that 
he was entitled to compensation payments in an amount 
commensurate with a 10 percent rating during his period of 
incarceration.  In April 2001, the RO entered a rating 
decision that continued the zero percent rating for the 
veteran's right knee disability.  Thus, the Board construes 
the veteran's May 2000 statement as a Notice of Disagreement 
(NOD) with the reduction in rating as effectuated in the 
April 2000 rating decision.  The RO furnished the veteran a 
Statement of the Case (SOC) in June 2001, explaining that the 
schedular rating for the veteran's right knee disability was 
reduced from 40 percent to zero percent disabling, due his 
failure to report for a scheduled VA examination.  In June 
2001, the veteran filed a substantive appeal (VA Form 9).

By a rating decision in February 2002, the RO increased the 
schedular rating for the veteran's right knee disability from 
zero percent to 10 percent disabling, effective from March 1, 
2000.  The RO again explained that the veteran failed to 
report for a VA examination resulting in the reduction of the 
schedular rating for his right knee disability from 40 
percent to zero percent; that the veteran requested that he 
be restored to a 10 percent rating during his incarceration; 
and that the veteran indicated that he would seek an increase 
after his release and was able to report for an examination.  
The RO determined that because the evidence on file at that 
time at least supported at 10 percent schedular rating for 
the veteran's right knee (pursuant to diagnostic code 5261), 
action was taken to increased the schedular rating to that 
extent.  The RO concluded that this rating action, which 
increased the schedular rating for the veteran's right knee 
disability from zero to 10 percent disabling, constituted a 
total grant of the benefits sought on appeal.

Notably, however, in an August 2002 statement, the veteran 
continued to challenged the propriety of the reduction.  
Specifically, he claimed that he was in receipt of a 40 
percent rating for his right knee disability at the time of 
his incarceration, which was reduced to zero percent and 
later increased to 10 percent.  In June 2003, the RO entered 
a rating decision that continued and confirmed the 10 percent 
schedular rating for his right knee disability.  In June 
2003, the veteran again noted his continued disagreement with 
the actions taken by the RO.

In processing the veteran's appeal, the RO furnished a SOC in 
September 2004 regarding the February 2002 denial of a 
schedular rating in excess of 10 percent.  Within the content 
of this SOC, in addition to providing the laws and 
regulations regarding a claim for an increased rating, the RO 
also provided the laws and regulations regarding the denial 
or discontinuance of compensation benefits due to a failure 
to report for an authorized and scheduled VA examination.  
While the RO explained the reasons for the denial of a 
schedular rating in excess of 10 percent under diagnostic 
codes 5010, 5257, 5261 and 5261, it made no mention of a 
reduction of the veteran's compensation payments due 
incarceration for a felony offense; or, the resumption of 
compensation payments at a full rate based upon release as 
set forth in 38 C.F.R. § 3.665 (2006).  In this regard, in 
correspondence received in September and October of 2004, to 
include his October 2004 VA Form 9, the veteran continues to 
contest the propriety of the reduction of his disability 
rating from 40 percent to zero percent, and then increased to 
10 percent.  He claims, in essence, that he is entitled to 
reinstatement of his compensation payments at the full rate 
of 40 percent upon his release from prison, and not at the 10 
percent rate currently assigned under the rating schedule.

Thus, the statement of the case and rating action themselves 
indicate that the bases for the reduction in the schedular 
rating for the veteran's right knee disability was his 
failure to report (due to incarceration) for a scheduled 
examination pursuant to 38 C.F.R. § 3.655(b) (2006); and that 
the evidence on file at that time established a continued 
entitlement to at least a 10 percent schedular rating 
pursuant to diagnostic code 5261.  Neither the statement of 
the case nor the rating action themselves indicate that the 
reduction in the schedular rating for the veteran's right 
knee disability was due to evidence disclosing improvement, 
as required under 38 C.F.R. § 3.344 (2006).  It is also 
apparent that the crux of the veteran's argument speaks 
directly to the basis of the reduction, and seems to 
challenge as impermissible the reduction in the schedular 
rating assigned for his service-connected right knee 
disability under section 3.655(b); rather than the reduction 
of compensation under section 3.665, which allows for 
compensation payments to be reduced to an amount commensurate 
with a 10 disability rating due to incarceration and allows 
for the resumption of payments at the full rate upon release.  
Therefore, in order to preserve the veteran's right of appeal 
in light of the procedural circumstances, the Board has 
rephrased the issue to reflect the intent of the veteran and 
actions of the RO.

With respect to the matter of the veteran's entitlement to 
payment of disability compensation at a rate greater than 10 
percent for postoperative residuals of an arthrotomy of the 
right knee, to include the propriety of the reduction, there 
still remains to be resolved the question of whether the 
veteran has been released from prison.  The information of 
record indicates that the veteran was incarcerated for a 
felony offense in June 1999, and that he had a scheduled 
release date that was contingent on review in April 2005.

In a statement received in September 2004, the veteran noted 
that he had been released from prison, after serving a 5-year 
sentence.  However, in a September 2004, a corrections 
counselor with the (Commonwealth of Pennsylvania, Department 
of Corrections), Scranton Community Corrections Center 
confirmed that the veteran was still a resident of this 
corrections facility.  In December 2004, this same 
corrections counselor (at the Scranton Community Corrections 
Center) again confirmed that the veteran was still 
incarcerated, and that he would most likely be released in 
April 2005.

As the evidence currently stands, it is unclear as to whether 
the veteran has been actually released from prison, which is 
a critical fact needed to make a determination on this 
appeal.  Development regarding this fact is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO is asked to contact the 
Commonwealth of Pennsylvania, Department 
of Corrections, Scranton Community 
Corrections Center, and confirm if the 
veteran has been released from this 
facility; and, if so, obtain the date of 
the release.  All contacts with the 
corrections facility are to be documented 
and associated with the claims folder.

2.  After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  In so doing, the RO should make a 
determination as to: (1) whether the 
reduction in the schedular rating from 40 
percent to 10 percent for the veteran's 
right knee disability is proper under 
38 C.F.R. § 3.655(b), due to a failure to 
report for reexamination; (2) whether the 
reduction in the schedular rating from 40 
percent to 10 percent for the veteran's 
right knee disability is proper under 
38 C.F.R. § 3.344, due evidence showing 
improvement of the condition; and/or, (3) 
whether a reduction in the veteran's 
compensation payments commensurate with a 
10 percent disability rating is proper 
under 38 C.F.R. § 3.665, due to 
incarceration for a felony offense.  In 
considering this matter, the RO should 
address the arguments raised by the 
veteran's representative in a December 
2004 statement in lieu of 646, concerning 
whether the veteran was mailed notice of 
the November 1999 examination at his 
latest address of record.  If any benefit 
sought remains adverse to the veteran, the 
RO should issue an appropriate 
supplemental statement of the case.  The 
requisite period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for 
further appellate review, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



 Department of Veterans Affairs


